Mr. Justice Windes delivered the opinion of the Court. The parties in this case, the facts and the questions involved are the same in substance as in the preceding case (Gazelle v. Doty, ante), in which the opinion is filed this day, except that the suit was brought before a different justice of the peace, and the finding of the court is that defendant in error is entitled to the use of the property in question, being the same property as is involved in above case. What was said in that opinion disposes of this ease. The judgment of the County Court is reversed and the cause remanded.